UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended April 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-33391 (Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 88-0490890 (I.R.S. Employer Identification No.) 4894 Lone Mountain #168, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) (702)940-9940 (Issuer’s Telephone Number, Including Area Code) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, Par value $0.01 per share Indicate by check mark whether the issuer: (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No On May 19, 2012, there were 26,423,470 shares of common stock outstanding. Table of Contents TABLE OF CONTENTS PageNo. PART I. FINANCIAL INFORMATION ITEM1 – Unaudited Financial Statements 3 Balance Sheets as of April 30, 2012 and July 31, 2011 (Unaudited) 4 Consolidated Statements of Operations for the Three and Nine Months Ended April 30, 2012 and 2011 (Unaudited) 5 Consolidated Statement of Comprehensive Income (Loss) for the Three and Nine Months EndedApril 30, 2012 and 2011 (Unaudited) 6 Consolidated Statements of Cash Flows for theNine Months Ended April 30, 2012 and 2011 (Unaudited) 7 Statement of Stockholders Deficiency (Unaudited) 8 Notes to Unaudited Consolidated Financial Statements 9 ITEM 2–Management's Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3 – Quantitative and Qualitative Disclosures About Market Risk 24 ITEM 4T – Controls and Procedures 24 PART II. OTHER INFORMATION ITEM 6– Exhibits 25 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended July 31, 2011. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. The results of operation for the nine months ended April 30, 2012 and 2011, are not necessarily indicative of the results for the entire fiscal year or for any other period. 3 Table of Contents Li-ion Motors Corp. Consolidated Balance Sheets (unaudited) April 30, July 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $517,128 and $0, respectively - - Notes receivable, net of allowance for doubtful accounts of $2,448,208, and $762,327, respectively - Inventories Other current assets Total current assets Property and equipment, net Deferred patent and trademark costs Total assets $ $ Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Accounts payable and accrued expenses $ $ Current portion of long-term debt Customer deposits Deferred license agreement revenue Total current liabilities Long-term liabilities: Long-term debt, less current portion Deferred license agreement revenue, less current portion Total liabilities Commitments and contingencies - - Stockholders' equity (deficiency) Preferred stock, $.001 par value, 5,000,000 shares authorized, 0 issued and outstanding - - Common stock, $.001 par value, 60,000,000 shares authorized, 26,423,470 and 26,423,470 issued and 26,423,470 and 6,423,470 outstanding at April 30, 2012 and July 31, 2011, respectively. Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) ) Less: Treasury stock, 20,000,000 shares at cost at July 31, 2011 - ) Stockholders' equity (deficiency) attributable to Li-ion Motors Corp. ) Non-controlling interests - - Stockholders' equity (deficiency) ) Total stockholders' equity (deficiency) ) Total liabilities and stockholders' equity (deficiency) $ $ See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents Li-ion Motors Corp. Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended April 30, April 30, Revenue: Sales $ ) $ $ $ License agreement revenue Total revenue ) Costs and expenses: Cost of sales ) General and administrative Loss on disposal of property and equipment - - Research and development ) Total costs and expenses Loss from operations ) Other (expenses) income: Interest expense ) Other income Net earnings (loss) before provision for (benefit from) income taxes ) ) ) Provision for (benefit from) income taxes - Net earnings (loss) Less: Net earnings (loss) attributable to non-controlling interest - Net earnings (loss) attributable to Li-ion Motors Corp $ ) $ ) $ ) $ Earnings (loss) per share - basic and diluted: Earnings (loss) per common share attributable to Li-ion Motors Corp. common shareholders $ ) $ ) $ ) $ Weighted average number of shares outstanding - basic and diluted See accompanying notes to unaudited consolidated financial statements 5 Table of Contents Li-ion Motors Corp. Consolidated Statement of Comprehensive Income (Loss) (unaudited) For the Three Months Ended For the Nine Months Ended April 30, April 30, Net earnings (loss) $ ) $ ) $ ) $ Other comprehensive income Currency translation adjustment ) 44 Comprehensive income (loss) Comprehensive income (loss) attributable to noncontrolling interest - Comprehensive income (loss) attributable to Li-ion Motors Corp $ ) $ ) $ ) $ See accompanying notes to unaudited consolidated financial statements. 6 Table of Contents Li-ion Motors Corp. Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended April 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings (loss) $ ) $ Adjustments to reconcile net earnings (loss)to net cash utilized by operating activities Depreciation Loss on disposal of property and equipment - Provision for doubtful accounts Interest income - ) Licensing fees ) ) Non-cash sale of inventories ) - Increase (decrease) in cash flows from changes in operating assets and liabilities Inventories ) Employee advances - Prepaid expenses and other current assets ) Deferred patent and trademark costs ) ) Bank overdraft - ) Accounts payable and accrued expenses ) Customer deposits ) Deferred revenue ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Additions to property and equipment - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances on notes receivable ) ) Payments received on notes receivable Proceeds from issuance of debt Payments on debt ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) CHANGE IN CASH AND CASH EQUIVALENTS Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Cash paid during the period for: Interest $ $ Income taxes $
